Citation Nr: 0017742
Decision Date: 07/07/00	Archive Date: 11/03/00

DOCKET NO. 97-32 532A              DATE JUL 07, 2000

THE ISSUE

Whether the July 21, 1987, decision of the Board of Veterans'
Appeals denying a disability evaluation in excess of 50 percent for
schizophrenia, schizoaffective type, should be revised or reversed
on the grounds of clear and unmistakable error.

(The issues of whether there was clear and unmistakable error in
Regional Office n rating decisions of November 26, 1986, August 5,
1988, and August 24, 1989, and of entitlement to a rating in excess
of 50 percent for schizophrenia, schizoaffective type, are
addressed in a separate decision by the Board of Veterans' Appeals)

ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel

INTRODUCTION

The veteran served on active duty in the Armed Forces from June
1971 to March 1973.

In July 1987, The Board of Veterans' Appeals (Board) issued a
decision that denied a disability evaluation in excess of 50
percent for schizophrenia, schizoaffective type.

The Board informed the veteran by letter in April 1999 that, in
November 1997, Congress gave the Board the authority to review its
prior decisions on the grounds of clear and unmistakable error
(CUE), pursuant to Public Law No. 105-111; however, the Board had
not adjudicated such motions until final implementing regulations
had been published. The April 1999 letter enclosed a copy of the
regulations; informed the veteran that the Board would wait 60 days
before deciding the motion to provide the veteran an opportunity to
review the regulations and for him to present information and
argument on the motion; and, if he did not withdraw his motion in
writing, the Board would thereafter precede to adjudicate the
motion.

In June 1999, the Board received notice from the veteran that he
had revoked his power of attorney with his representative,
effective immediately, and that he was in the process of obtaining
another representative. See 38 C.F.R. 20.607. The Board informed
the veteran by letter in July 1999 of the necessary procedures for
obtaining another representative and related that the Board would
suspend review of his case for 30 days. In August 1999, the Board
received the veteran's letter that he wanted the Board to review
its July 1987 decision on the grounds of CUE and that he did not
wish to have representation. He is, thus, unrepresented in this
motion.

FINDINGS OF FACT

1. In July 1987, the Board denied a disability evolution in excess
of 50 percent for schizophrenia, schizoaffective type, on the basis
that the disability was productive of no more than considerable
impairment of social and industrial adaptability.

2. The veteran has not demonstrated that the facts as they were
known at the time of the July 1987 decision were not before the
Board, that the Board incorrectly applied the extant statutory and
regulatory provisions at the time of the July 1987

2 -

decision, or that, but for any alleged error, the outcome of the
decision would have been different.

CONCLUSION OF LAW

The appellant has not advanced a valid claim of clear and
unmistakable error in the July 21, 1987 decision of the Board that
denied a disability evolution in excess of 50 percent for
schizophrenia, schizoaffective type. 38 U.S.C.A. 7111, (West Supp.
1999); 38 C.F.R. 20.1400, 20.1403, 20.1404, 20.1405 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a July 21, 1987 decision, the Board denied entitlement to a
rating, in excess of 50 percent for the veteran's service-connected
schizophrenia, schizoaffective type. The evidence then of record
consisted of the reports of VA psychiatric examinations conducted
in April 1983 and October 1986; the transcript of a personnel
hearing conducted in April 1984; and records of VA outpatient
treatment dated between 1983 and 1986. In its decision, the Board
concluded that the evidence of record established that the
veteran's psychiatric disability was productive of no more than
considerable impairment of social and industrial adaptability.

The law provides that a decision by the Board is subject to
revision on the grounds of clear and unmistakable error. If
evidence establishes the error, the prior decision shall be
reversed or revised. 38 U.S.C.A. 7111. Further, a request for
revision of a decision of the Board based on clear and unmistakable
error may be made at any time after that decision is made. The
implementing regulatory criteria provides, in pertinent part:

(a) General. Clear and unmistakable error is a very specific and
rare kind of error. It is the kind of error, of fact or of law,
that when called to the attention of later reviewers compels the
conclusion, to which reasonable minds could not differ,

3 -

that the result would have been manifestly different but for the
error. Generally, either the correct facts, as they were known at
the time, were not before the Board, or the statutory and
regulatory provisions extant at the time were incorrectly applied.
      (b) Record to be reviewed- 

          (1) General. Review for clear and unmistakable error in
a prior Board decision must be based on the record and the law that
existed when that decision was made. (2) Special rule for Board
decisions issued on or after July 21, 1992. For a Board decision
issued on or after July 21, 1992, the record that existed when that
decision was made includes relevant documents possessed by the
Department of Veterans Affairs not later than 90 days before such
record was transferred to the Board for review in reaching that
decision, provided that the documents could reasonably be expected
to be part of the record. 

     (c) Errors that constitute clear and unmistakable error. To
warrant revision of a Board decision on the grounds of clear and
unmistakable error, there must have been an error in the Board's
adjudication of the appeal which, had it not been made, would have
manifestly changed the outcome when it was made. If it is not
absolutely clear that a different result would have ensued, the
error complained of cannot be clear and unmistakable. 

     (d) Examples of situations that are not clear and unmistakable
error- 
          (1) Changed diagnosis. A new medical diagnosis that
"corrects" an earlier diagnosis considered in a Board,decision. 
          (2) Duty to assist. The Secretary's failure to fulfill
the duty to assist. 
          (3) Evaluation of evidence. A disagreement as to how the
facts were weighed or evaluated. 
     (e) Change in interpretation. Clear and unmistakable error
does not include the otherwise correct application of a statute or
regulation where, subsequent to the Board decision challenged,
there has been a change in the interpretation of the statute or
regulation. 38 C.F.R. 20.1403.

4 -

The regulations also provide that the motion must set forth clearly
and specifically the alleged clear and unmistakable error, or
errors, of fact or law in the Board decision, the legal or factual
basis for such allegations, and why the result would have been
manifestly different but for the alleged error. Non-specific
allegations of failure to follow regulations or failure to give due
process, or any other general, non-specific allegations of error,
are insufficient to satisfy the requirement of the previous
sentence. Motions that fail to comply with the requirements set
forth in this paragraph shall be denied. 38 C.F.R. 20.1404.

The Board emphasizes that the motion "must set forth clearly and
specifically the alleged clear and unmistakable error, or errors,
of fact or law in the Board decision, the legal or factual basis
for such allegations, and why the result would have been manifestly
different but for the alleged error." See 38 C.F.R. 20.1404(b).
However, the Board finds that requirement has not been met with
respect to any of the appellant's allegations of error in the
Board's July 1987 decision.

The appellant asserts that, in deciding the issue of entitlement to
a disability evaluation in excess of 50 percent for the veteran's
service-connected schizophrenia, schizoaffective type, the Board
failed in its duty to assist the veteran by obtaining his Social
Security disability claims file. The Board acknowledges that, at
the time of the Board's decision, Social Security records were not
on file. However, there is no evidence indicating that the veteran
receiving Social Security disability benefits at the time of the
Board's July 1987 decision. In any event, the Board's failure to
fulfill the duty to assist is not clear and unmistakable error. See
38 C.F.R. 20.1403(d)(2). At most, such failure on the part of the
Board in not obtaining such records left the Board with no more
than an incomplete record to review, rather than with an incorrect
record.

The veteran also alleges that the Board failed to apply Veterans'
Benefits Circular 21-80-7 in its decision. While, admittedly, the
Board's decision does not reflect such consideration, the Circular
to which the veteran refers pertains to guidance given to RO
personnel pertaining to a review of cases in which unemployability
had already been granted. It noted that a 100 percent would be
assigned instead of

5 -

individual unemployability, if unemployability were directly
attributable to a service-connected neuropsychiatric condition, as
unemployability as a criterion for the total evaluation. Also,
Circular 21-80-7 was rescinded on July 1, 1981. Hence, the Circular
had no bearing in the appellant's case for two reasons: a) he was
not rated 100 percent at the time of the Board's July 1987 decision
and, more importantly, b) the Circular was not in effect at the
time of the Board's July 1987 decision having been rescinded many
years earlier.

Finally, the veteran contends that the Board failed to consider 38
C.F.R. 4.16(c) in evaluating the veteran's claim for an increased
evaluation. The Board notes that reliance on application of 38
C.F.R. 4.16(c) is misplaced because the Board's decision was
rendered in July 1987 and that regulation was not in effect until
March 1, 1989 (and was subsequently repealed effective November 7,
1996). Inasmuch as only the evidence, statutes, regulations, and
legal precedent that were available to the Board at the time of its
decision may be considered in making a clear and unmistakable error
determination, any claim predicated on a post-decision regulation
promulgation does not constitute a valid claim for clear and
unmistakable error. See Russell v. Principi, 3 Vet. App. 310, 313
(1992) (en banc).

The Board has pointed out the deficiencies in the appellant's
allegations of clear and unmistakable error in the Board's July 21,
1987 decision. Equally significant, however, is the fact that the
veteran has not advanced any arguments whatsoever to demonstrate
that the outcome of the decision would have been different, but for
any of the claimed errors. As the veteran has not demonstrated that
the facts as they were known at the time of the July 1987 decision
were not before the Board, that the Board incorrectly applied the
extant statutory and regulatory provisions at the time of the July
1987 decision, or that, but for any alleged error, the outcome of
the decision would have been different, he has not advanced a valid
claim of CUE in the prior Board decision.

Under these circumstances, there is no requirement that the Board
address the merits of the issue. See 38 C.F.R. 20.1404; Fugo v.
Brown, 6 Vet. App. 40, 45 (1993). Accordingly, the motion must be
denied due to the absence of legal merit.

6 -

64 Fed. Reg. at 2139 (1999) (codified at 38 C.F.R. 20.1404(b)); see
Rivers v. Gober, 10 Vet. App. 469, 472-73 (1997); Luallen v. Brown,
8 Vet. App. 92, 96 (1995).

ORDER

The veteran's motion for revision or reversal of the Board's July
21, 1987 decision denying a disability evaluation in excess of 50
percent for schizophrenia, schizoaffective type, on the basis of
clear and unmistakable error, is denied.

JACQUELINE E. MONROE
Member, Board of Veterans' Appeals

7 -



